Citation Nr: 1703533	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  09-28 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of subarachnoid hemorrhage, to include headaches.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to January 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction resides with the Indianapolis RO.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was granted service connection and was assigned a 10 percent rating for a brain hemorrhage in an April 1990 rating decision.  In his November 2007 claim for an increased rating, the Veteran requested an increase in his evaluation. 

The Veteran's disability has been rated under Diagnostic Code 8009 for hemorrhage of a brain vessel.  38 C.F.R. § 4.124a, Diagnostic Code 8009.  This code provides for an initial disability rating of 100 percent for six months, with the disability being rated thereafter based on residuals, at a minimum disability rating of 10 percent.  A Note to 38 C.F.R. § 4.124a provides that it is required for the minimum ratings for residuals under diagnostic codes 8000-8025, that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as the bases of evaluation can be cited, in addition to the codes identifying the diagnoses.

In his June 2008 Notice of Disagreement, the Veteran indicated that he had fainting spells, daily headaches, dizziness, and vomiting as a result of his service-connected brain hemorrhage disability.

Thereafter, in a June 2009 rating decision, the Veteran was granted service connection for a seizure disorder (i.e., claimed as fainting spells) determined to be a residual of the service-connected subarachnoid hemorrhage disability.  He was assigned a 20 percent rating for his seizure disorder effective November 15, 2007.  The Veteran has not disagreed with the rating assigned for the seizure disorder; as such, this issue is currently not on appeal.  

Regarding the Veteran's headaches, Diagnostic Code 8100 (migraines) provides for the assignment of a 50 percent rating with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  With characteristic prostrating attacks occurring on average once a month over the last several months, a 30 percent rating is warranted.  With characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent rating is warranted, and with less frequent attacks a noncompensable rating is assigned.

The evidence includes a February 2008 VA examination where the Veteran reported having chronic headaches.  He also indicated that his headaches had increased in frequency and were now "daily."   The headaches were severe in intensity and several times a week would reach 9-10/10.  There was also occasional nausea and photophobia associated with the headaches.  The examiner diagnosed the Veteran with chronic daily headaches as a result of the intracranial hemorrhage.  

In a December 2008 VA examination, the Veteran reported that he had recently noticed an increase in the quality and quantity of his headaches.  He described the headaches as constant with exacerbations occurring "approximately two to three times a week, where the headache lasts a half of a day and essentially incapacitates him."  Vicodin was noted to provide only partial relied.  The headaches were frontal and there was particular pain retro-orbitally.  He also noted some accompanying
dizziness.  His headaches were also noted to be "frequently accompanied by nausea, and uncommonly, but not at all, associated with vomiting."  The Veteran also described the intensity of the headache, during the exacerbations, two or three times a week, as 10/10.  He indicated that the headaches disabled him from doing his
activities of daily living.  Although he lived alone, the Veteran reported that his
sister augments and supplements his activities of daily living by cooking
and doing his laundry for him.  

In his August 2009 substantive appeal (VA Form 9), the Veteran indicated that his condition had been getting worse in the "past year."  

In an April 2011 VA treatment record, the Veteran reported "occasional headaches."  He reported decreased appetite and intermittent nausea.  

Although the Veteran was afforded a VA central nervous system examination in April 2016 (in Virtual VA), the report did not address the Veteran's headache disorder. 

In sum, the Veteran last underwent a VA examination which discussed his headache disorder in December 2008, more than 6 years ago.  The Veteran has also alleged that his symptoms have worsened.  See VA Form 9.  Moreover, the VA examinations discussed above did not specifically address the rating criteria in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8100 - including indicating whether the Veteran experienced prostrating attacks and, if so, their frequency and duration, and whether the attacks were productive of economic inadaptability.  As such, a VA examination for the Veteran's headaches is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all updated VA treatment records and associate them with the record.

2.  Schedule the Veteran for an appropriate VA examination to assist in determining the severity of the Veteran's headache disorder (which have been related to his service-connected intracranial hemorrhage disability).  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's headache disorder in accordance with the rating criteria specified at 38 C.F.R. § 4.124a, Diagnostic Code 8100 - including indicating whether he experiences prostrating attacks (their frequency and duration), and whether they are productive of economic inadaptability.

3.  Then readjudicate this claim in light of all the additional evidence of record.  If this claim is not granted to the Veteran's satisfaction, send the Veteran a supplemental statement of the case and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


